Citation Nr: 1731327	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  10-22 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a headache disorder, to include as secondary to the service-connected degenerative arthritis of the cervical spine with radiculopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from May 1980 to October 1980, November 1988 to March 1989, January 1993 to April 1993, and September 1994 to October 1994.  He had additional periods of active duty for training and inactive duty for training with the Air National Guard.  He had service in Southwest Asia.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In January 2011, the Veteran testified at a travel board hearing before a Veterans Law Judge (VLJ). A transcript of the hearing is of record.  

In January 2012, the Board remanded the claim for further development.  

In February 2013, the Veteran was informed that the VLJ who had conducted his January 2011 Board hearing had retired and therefore he had a right to an additional hearing before a different VLJ.  The Veteran elected to appear for another hearing, and in May 2013, the Board remanded the appeal accordingly.

In February 2014, Veteran testified before the undersigned during a hearing at the RO.  A transcript of the hearing is included in the electronic claims file.  

In March 2016, the Board remanded the claim for development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

 In March 2016, the Board remanded the claim due to insufficiencies in a November 2012 VA examination report and January 2013 addendum opinion.  The examiner did not address the matters of service connection based on the Veteran's Gulf War exposures or secondary service connection based on aggravation.

In May 2016, a VA examination was conducted.  Despite the prior VA examination report clearly documenting current migraine headaches that were diagnosed in 2008, the examiner found no current headache disorder and provided a negative nexus opinion on that basis.  In a November 2016 addendum opinion, the examiner noted the Veteran's reports of neck problems causing headaches, but reiterated that the Veteran does not have migraine headaches and instead has "neck troubles."

An adequate opinion responsive to the underlying Board remand must be obtained.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim); Barr v. Nicholson, 21 Vet. App. 303 (2007).

While on remand, the Veteran should also be provided with VCAA notice pertaining to secondary service connection.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice explaining what information or evidence is needed to substantiate a claim on a secondary basis.  See 38 U.S.C.A. § 5103 (2014); 38 C.F.R. §§ 3.159(b), 3.310 (2016).

2.  Obtain a medical opinion addressing the etiology of the Veteran's headaches.  Only if the examiner determines that a clinical examination is necessary should an actual examination be scheduled.

The examiner must provide an opinion as to (i.) whether the headache disorder began during active service or is related to any incident of service, and (ii.) whether the headache disorder was (a) caused or (b) aggravated (chronically worsened) by the service-connected degenerative arthritis of the cervical spine with radiculopathy.

If there is disagreement with the November 2012 VA examiner's diagnosis of migraine headaches, the examiner should explain why, and opine on whether the headaches constitute an undiagnosed illness or a medically unexplained chronic multisystem illness due to the Veteran's Gulf War exposures. 

If it is a matter where the disability resolved, the examiner should explain the reason for such resolution.  The examiner should also attempt to identify the time at which the disorder resolved and render the above opinions as to the period during which the disorder was present.

The rationale for all opinions expressed must be provided.  

3.  Thereafter, readjudicate the claim, considering all evidence.  If the benefit sought remains denied, the Veteran and his representative should be provided a SSOC.  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the 

matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

